McOORMIOK, Circuit Judge.
The appellants claim that the damage to the cargo was occasioned either by inherent defects in the goods or by sweat of the ship, and within the exceptions in the *526bill of lading. The burden of proof was on them to show this, as the fact of damage and its extent were fully shown. A careful examination and consideration of the proof fails to satisfy us that such was the case, and our conclusion, therefore, is that the judgment of the district court should be affirmed at appellants’ cost, and it is so ordered.